Citation Nr: 1512027	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-09 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for status post hammertoe surgery, right foot, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for status post hammertoe surgery, left foot, currently rated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1984 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted a temporary total rating for convalescence for the left foot disability from September 24, 2012 to November 30, 2012 and restored a 10 percent rating effective December 1, 2012.  The decision also denied and confirmed a 10 percent rating for the right foot disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following certification to the Board in May 2013, the Veteran was afforded a VA examination in February 2014.  There is no supplemental statement of the case (SSOC) addressing this evidence.  See 38 C.F.R. § 19.37 (2014).
 
The Veteran indicated on his February 2014 VA examination that he received surgery on his right foot in June 2013 at the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania.  Such records have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA treatment for foot disabilities since March 2014, to include records pertaining to the June 2013 right foot surgery.  

2.  If any benefit remains denied, issue a SSOC, with consideration of all evidence received since the March 2013 SOC.  Then return the case the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

